Citation Nr: 0030440	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-44 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased schedular disability evaluation 
for bronchitis, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from December 1965 to February 
1967.  Service connection for bronchitis was initially 
established effective on separation from service.  Initially, 
a 10 percent rating was assigned, but that rating was reduced 
to noncompensable as of January 1973.   

The veteran's current claim, including the claim for an 
increased rating for bronchitis, was received in October 
1995.  In a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Lincoln, 
Nebraska denied entitlement to service connection for a 
cardiac disability as secondary to the veteran's service-
connected bronchitis, increased the disability evaluation for 
bronchitis to 10 percent, and denied a compensable evaluation 
for the veteran's service-connected sinusitis.  

In February 1997, the Board remanded the veteran's case to 
the RO for additional action.  By a rating decision of July 
1998, the RO increased the disability rating for bronchitis 
to 30 percent, effective in October 1995.  In April 1999 the 
Board denied service connection for a cardiovascular 
disorder, and entitlement to an increased (compensable) 
disability rating for sinusitis.  The Board referred a claim 
for service connection for a neuropsychiatric disability to 
the RO.  The RO denied that claim in May 2000, and no 
response from the veteran is of record.  The Board remanded 
the increased rating for bronchitis issue for a new pulmonary 
examination.  

By the rating action of April 2000 the RO increased the 
schedular evaluation for bronchitis from 30 percent to 60 
percent, effective in October 1995 and also granted a total 
rating based on individual unemployability due to service-
connected disability.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.  

2.  The veteran's chronic bronchitis is manifested by no more 
than severe ventilatory impairment.  He has a FEV-1, a FEV-
1/FVC ratio and a DLCO(SB) of more than 40 percent, and there 
is no clinical evidence of diminished exercise tolerance, 
right heart failure, pulmonary hypertension, acute 
respiratory failure, or the need for outpatient oxygen 
therapy due solely to the service-connected bronchitis.  

3.  The medical issue before the Board is not complex or 
controversial.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for bronchitis have not been met or approximated.  38 
U.S.C.A. § 1155, (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2000).  

2. An independent medical opinion regarding the claim 
adjudicated herein, is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board finds that in light of 
the additional development which has been accomplished 
pursuant to the multiple remands in this case, the currently 
constituted statutory duty of the VA to assist the veteran in 
the development of his claim has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096,____(2000) (to be codified at 38 U.S.C. § 
5103A.  

Service connection has been established for bronchitis since 
the veteran' service discharge in February 1967.  An October 
1972 VA medical record reflects that pulmonary function tests 
showed a very minimal chronic bronchitis.  There was 
essentially no correspondence from the veteran from then 
until he had a heart attack in August 1995.  Clinical records 
from Good Samaritan Hospital reflect that the veteran was 
then smoking one pack of cigarettes per day.  In October 
1995, he filed a claim with the RO asserting that he had 
experienced increased difficulty with breathing and had 
developed chest pain.  

Offered in support of the October 1995 claim is a statement 
from a sheriff who reported having worked with the veteran 
for approximately 17 years.  It was reported that he had 
always known the veteran to be short of breath and have 
breathing difficulties.  Reportedly, officers in the 
department tried to keep the veteran from being involved in a 
foot pursuit or a struggle to avoid possible injury to him.  
Also, that month an individual who reported having known the 
veteran for 15 years reported that during the entire time the 
veteran had displayed shortness of breath when confronted 
with strenuous activity.  In November 1995, a chief of police 
reported that he had worked with the veteran for 15 years in 
law enforcement and noted that the veteran always had a 
problem breathing.  

In January 1996, the veteran reported that all of his 
treatment was by the VA.  The reports of several examinations 
of the veteran by the VA in February 1996 reflect diagnoses 
of coronary artery disease with myocardial infarction in 
August 1995, and status post coronary artery bypass graft.  
It was noted that the veteran had not been able to work since 
the infarction, and that he used to smoke two packs of 
cigarettes per day, but was currently smoking 5 cigarettes a 
day.  Examination of the respiratory system revealed good 
excursion of the diaphragm with some hyperresonance.  There 
were no unusual breath sounds.  On chest X-ray, the findings 
were of a stable postoperative chest.  Pulmonary function 
tests were interpreted as demonstrating mild obstructive lung 
defect.  The volumes of the lungs appeared normal.  The 
diagnosis was chronic bronchitis with mild obstructive 
pulmonary disease.  

On VA examination, in August 1996 the veteran complained of 
shortness of breath and coughing much of the time.  He was 
not then taking any medication for a lung condition.  The 
last time he required antibiotics was in 1978.  He was able 
to climb two flights of stairs, after which he required 
approximately two minutes to regain 

normal breathing.  Pulmonary function tests showed evidence 
of mild obstructive and restrictive lung defects.  The 
examiner evaluated the veteran's bronchitis as chronic and 
not the type of illness that would be either active or in 
remission, though at times, he did have active bronchitis.  
The diagnosis was chronic obstructive pulmonary disease with 
mild obstructive and restrictive lung disease. 

When the veteran was examined for the VA in September 1997, 
it was noted that he formerly smoked 2 packs of cigarettes 
per day, but was now down to 1/2 pack per day.  He was 71 
inches tall and weighed 234 pounds.  Pulmonary function 
testing showed an FEV1 of 2.63 liters, which was 66% of that 
predicted, and showed a mild to moderate obstructive defect.  
Examination of the chest revealed good breath sounds, 
bilaterally.  There was no wheezing, rhonchi, rales or 
crackles.  The impression was chronic bronchitis with 
probably bronchiectasis.  A single breath diffusion test of 
the lungs for carbon monoxide (DLCO(SB)) was conducted later 
in September and was 48 percent of predicted.  

On examination by the VA in February 1998, the veteran 
complained of progressively increasing shortness of breath.  
He reported being able to walk about two blocks without 
difficulty and being able to climb one flight of stairs.  
There was no evidence of any hemoptysis.  His appetite had 
been fair with no weight loss. Examination of the lungs 
revealed decreased inspiration with prolonged expiration.  
Mild occasional wheezing was present.  There was no evidence 
of any crackles.  Pulmonary function tests showed that FEV1 
was 67% with the FEV1/FVC ratio being 74% post dilatation.  
Flow volume was consistent with mild obstructive lung 
disease.  The chest X-ray showed no evidence of calcification 
of the diaphragm or of pneumonia.  There was mild evidence of 
emphysema.  The impression was chronic obstructive pulmonary 
disease and mild emphysema.  

The veteran complained of a cough when he was seen at the 
Shelton Medical Clinic in March 1999.  Examination of the 
chest revealed rhonchi, but no wheezes.  The veteran coughed 
and complained of pain on deep breathing.  The pertinent 
impression was bronchitis.  

On pulmonary examination for the VA in August 1999, the 
veteran reported exercise shortness of breath and increased 
coughing.  Reportedly, he was able to walk at least four or 
five blocks without too much difficulty.  On examination, 
diminished breath sounds were noted, bilaterally.  Occasional 
crackles were heard, but there were no wheezes.  Pulmonary 
function tests were interpreted as demonstrating mild 
obstructive and restrictive lung defects.  Diffusion capacity 
was within normal limits. 

When the veteran had an oxygen consumption study in November 
1999, the examiner commented that findings were normal, but 
further evaluations were necessary.  In March 2000, the 
veteran had a pulmonary exercise test.  The test was 
terminated because of the complaint of shortness of breath, 
weakness, and nausea. The study was limited in value because 
the veteran did not reach the maximum predicted parameters, 
but there seemed to be evidence of diffusion limitation.  

Records were requested from the Social Security 
Administration (SSA).  The SSA forwarded medical records, 
including the decision of June 1998 which found the veteran 
entitled to disability benefits.  The decision to award 
disability benefits was based, in significant part, on the 
veteran's nonservice-connected major depression and coronary 
artery disease.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Also, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims indicated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The criteria for rating respiratory disorders changed during 
the time this claim has been pending.  The RO has considered 
and applied both sets of criteria, those in effect prior to 
October 7, 1996, and those established thereafter in 
consonance with the dictates of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In Karnas, the Court of Appeals for 
Veterans Claims held that, where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  See also Fischer v. West, 11 Vet. App. 121 (1998).  

The statement of the case and supplements thereto reflect 
that both sets of rating criteria have been employed by the 
RO.  Accordingly, the veteran will not be prejudiced by the 
Board proceeding with appellate consideration of the claim 
presented.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

It is the judgment of the Board that no Diagnostic Code other 
than 6600, which is specifically provided for rating 
bronchitis, provides a better basis for assigning a 
disability evaluation for the veteran's service-connected 
bronchitis.  Prior to October 7, 1996 the rating criteria 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 for chronic 
bronchitis provided for a 60 percent rating when the 
impairment was severe with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
rating was warranted for pronounced impairment with copious 
productive cough and dyspnea at rest; pulmonary function 
testing showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement.  
Application of these criteria to the physical examination 
findings reported herein clearly does not provide any basis 
for the assignment of a disability rating in excess of 60 
percent.  The objective evidence does not reflect more than 
severe manifestations of bronchitis.  

The rating criteria in effect since October 7, 1996 for 
chronic bronchitis, under 38 C.F.R. § 4.97, Diagnostic Code 
6600 provide for a 60 percent rating to be assigned when the 
Forced Expiratory Volume in one second (FEV1) is 40 to 55 
percent of predicted, or the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV1/FVC) is 
40 to 55 percent, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 40 
to 55 percent of predicted, or maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted when the FEV1 is less than 40 
percent of predicted value, the FEV-1/FVC is less than 40 
percent, the DLCO (SB) is less than 40-percent predicted, the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), there 
is cor pulmonale (right heart failure), there is right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), there are episode(s) of 
acute respiratory failure, or the veteran requires outpatient 
oxygen therapy.  

While the evidence clearly shows that the veteran has heart 
disease producing disability, it is clear that this is of 
separate etiology and unrelated to bronchitis.  No clinician 
has attributed any heart disease to bronchitis and the Board 
so found in the April 1999 decision, which was not appealed.  
The veteran has not required antibiotic treatment for 
respiratory distress for many years.  Although the veteran 
has complained of shortness of breath on exercise, there have 
been no recorded complaints of dyspnea at rest.  

There is no clinical evidence of right-side heart 
involvement, pulmonary hypertension, acute respiratory 
failure or need for outpatient oxygen therapy.  Remarkably, 
the veteran continues to smoke periodically and apparently 
engages in  lawn mowing as a part time occupation.  

The primary symptoms shown by the evidence of record include 
subjective complaints of shortness of breath and dyspnea.  
There is no objective evidence of impairment of the veteran's 
general health due to loss of weight or anemia.  There has 
been no history of febrile illness, pulmonary hemorrhage or 
other significant evidence of pulmonary disease recorded.  
There is no evidence to suggest that the veteran has had 
incapacitating episodes of infection or that he has been 
prescribed an antibiotic for treatment of bronchitis for many 
years.  Questioning regarding hemoptysis has resulted in 
negative responses.  The veteran simply has not had any major 
symptoms attributable to bronchitis.  Therefore, the criteria 
under the old rating code have not been met.  

None of the values disclosed as a result of pulmonary 
function testing indicate that the veteran warrants greater 
than a 60 percent evaluation under the current provisions of 
Diagnostic Code 6600.  Pulmonary function testing reflects 
that the veteran's FEV-1 and FEV-1/FVC are in the range 
anticipated by no more than a 60 percent evaluation.  
Diffusion capacity has been annotated and described as 
ranging from essentially normal to moderate in disability.  
Again, the objective evidence does not provide for a higher 
disability rating.  The pulmonary function test findings and 
the other medical findings contained in the claims file 
simply do not reflect more than severe respiratory disability 
or otherwise support a higher disability rating.  

In these circumstances, a schedular evaluation in excess of 
60 percent for chronic bronchitis is not warranted under the 
criteria in effect both before and after October 7, 1996.  In 
reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual disability picture for consideration of an 
extraschedular evaluation.  For example, there has been no 
showing of marked interference with employment or that 
frequent periods of hospitalization have been necessitated, 
or any facts which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, is not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. App. 
32, 35 (1998) (while the Board does not have authority to 
grant an increased rating based on extraschedular criteria in 
the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

The Board has considered the necessity for an independent 
medical opinion regarding the claim adjudicated here.  It is 
the judgment of the Board that such consideration is not 
necessary because the objective evidence attributable solely 
to the service-connected bronchitis reflects numerous 
favorable findings which are against a rating for disability 
currently evaluated as severe.  38 U.S.C.A. §§ 5109, 7109 
(West 1991) ; 38 C.F.R. §§ 3.328, 20.901 (1999).  

Further, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Entitlement to a schedular disability evaluation in excess of 
60 percent for bronchitis, is denied.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 5 -


- 1 -


